Citation Nr: 0328766	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  98-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from August 
1973 to August 1983 and from October 1986 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In February 2000, the Board remanded the case so the veteran 
could have a Travel Board hearing, at the RO, before a member 
of this Board.  In June 2001, the veteran withdrew his 
request for a hearing.  

In July 2001, the Board again remanded the case for 
examination of the veteran.  However, the veteran has not 
kept VA apprised of his current address (this will be 
discussed further below).  As a result, the case is in a 
status where further development cannot be done without the 
veteran's cooperation, and there is no indication of 
cooperation in the foreseeable future.  Since it appears that 
all possible development has been completed, the Board 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and to notify him 
of the information and evidence necessary to substantiate his 
claim.

2. The veteran's disabilities include a lumbosacral syndrome 
with narrowing of the L5-S1 joint space, also referred to as 
intervertebral disc syndrome, rated at 40 percent disabling.  
He also has a history of fracture of the left ankle, fracture 
of the left wrist, and fracture of the right index finger.  
The residuals of these fractures are rated as non-
compensable.  

3.  The veteran was born in August 1953 and has a high school 
education.  His employment experience includes service as an 
armor non-commissioned officer, as well as work in several 
labor-intensive jobs.  

4.  The veteran's physical disabilities do not permanently 
preclude him from engaging in all forms of substantially 
gainful employment consistent with his age, education, and 
work experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 
5103A (West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 
4.15, 4.16, 4.17 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Of course, the requirements to notify the 
veteran are built on the assumption that VA knows where he 
is.  The basic foundation of the law assumes that the 
claimant will keep in contact with VA and notify VA of any 
address changes.  If the veteran moves and does not tell VA 
of his address, VA can not perform its duties to notify him 
as required by VCAA and the case law.  

In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  

Nevertheless, the RO went to commendable lengths in its 
attempts to locate the veteran.  The RO contacted the United 
States Postal Service, but was told that the veteran had 
moved and left no forwarding address.  A post office box was 
closed with no forwarding order.  The Internet generated some 
likely telephone numbers but calls to these numbers were 
fruitless.  An attempt to use Federal Express to deliver a 
Supplemental Statement of the Case was returned as 
undeliverable.  Contact with the Social Security 
Administration determined that a claim for disability 
benefits had been denied.  The veteran is not represented and 
the file does not indicate anyone who might know the 
veteran's whereabouts.  

VA would like to examine the veteran and clarify what 
evidence is necessary to substantiate the claim, the evidence 
which VA will develop, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  However, if VA can not find him, VA can not 
notify him.  Thus, the Board is forced to conclude that, 
without the veteran's cooperation, VA has done all that it 
can under VCAA.  There is no reasonable possibility that 
further VA action would aid in substantiating the claim.  The 
Board proceeds to review the appeal.  

Criteria  VA nonservice-connected disability pension benefits 
are payable to a veteran who served for 90 days or more 
during a period of war (which is not in dispute in this 
case), and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his own willful misconduct.  38 U.S.C.A. § 1521 (West 2002); 
see Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a 
veteran's combined disability is less than 100 percent, he 
must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (2003).  

An "average person" standard is employed as the basis for a 
finding of permanent and total disability.  A person shall be 
considered permanently and totally disabled if he is 
unemployable as a result of disability which is reasonably 
certain to continue throughout his life, or is suffering 
from:  (1) any disability sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if reasonably certain that such 
disability will continue throughout the person's life; or (2) 
any disease/disorder determined by VA to be of such nature or 
extent as to justify a determination that a veteran suffering 
therefrom is permanently and totally disabled.  38 U.S.C.A. 
§ 1502 (West 2002).

For pension purposes, when percentage requirements are met 
under 38 C.F.R. § 4.16 (2003), and the disabilities are of 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  To meet the percentage requirements of 
38 C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating of all disabilities is 70 
percent or more.  

Furthermore, 38 C.F.R. § 4.17(b) (2003) provides that where a 
veteran fails to meet the percentage requirements, but meets 
basic eligibility criteria and is unemployable, consideration 
of 38 C.F.R. § 3.321(b)(2) (2003) is appropriate.  
Section 3.321(b)(2) provides that where the veteran does not 
meet the percentage requirements of the VA Rating Schedule, 
but is unemployable by reason of his age, occupational 
background, or other related factors, a permanent and total 
disability rating on an extra-schedular basis is warranted.  

Background and Analysis  Service connection is not in effect 
for any disability.  In a May 1998 rating decision, the RO 
determined that the veteran had the following nonservice-
connected disabilities: intervertebral disc syndrome, rated 
40 percent, and residuals of fracture of the left ankle, left 
wrist, and right index finger, each rated zero percent; a 
combined rating of 40 percent is assigned for nonservice-
connected disability pension purposes.

The record contains injury reports and medical records 
showing that the veteran injured his low back in July 1994.  
He received treatment at a United States Air Force (USAF) 
Clinic.  In a letter dated February 6, 1994 (sic) a USAF 
physician recounted the veteran's progress.  He slowly 
improved somewhat but still had low back pain.  He was 
advised to have 2 days bed rest, medication, and return to 
work as tolerated.  The doctor commented that although he did 
not consider the veteran permanently disabled initially, 
repeated exacerbations of back pain with only minimal gains 
in his ability to perform even light duty were discouraging.  
He was using a back brace.  In the doctor's opinion, the 
veteran should be considered for permanent disability and 
that he should be evaluated to determine the degree of 
disability.  

In a letter dated later in February 1995, the USAF doctor 
reported that the veteran remained partially but permanently 
disabled.  

These two letters from a USAF physician who had been treating 
the veteran and who, consequently was very knowledgeable as 
to his condition, are highly probative evidence that while 
there were permanent residuals of the back injury, they were 
only partially, not totally, disabling.  

In January 1996, Bijan Ahmadi, M.D., reported that Magnetic 
Resonance Imaging (MRI) disclosed a small central disc 
herniation at the L5-S1 level.  There was no opinion as to 
the extent or permanence of the disability.  

In a letter dated in May 1997, a German physician, Jurgen 
Rabe, M.D., reported that the veteran visited in January 
1997.  He complained of severe dorsalgia.  The doctor 
reported that motion was limited, without describing the 
extent of the limitation of motion.  An MRI in April 1997 
disclosed mediolateral protrusions at the L5-S1 level.  The 
doctor concluded that the veteran qualified for vocational 
disability and according to the doctor's opinion, also for 
total incapacity.  

Inasmuch as the doctor did not describe the limitation of 
motion or the restrictions in terms adequate to rate the 
disability, the report does not support the conclusion of 
total disability.  Even if the opinion as to total disability 
was accepted, the doctor did not express an opinion as to the 
likelihood that the total disability could be expected to be 
permanent.  That is, this opinion does not provide any 
evidence as to the permanence of total disability.  

In his August 1997 claim, the veteran reported completing 
high school and working as a stocker at a military exchange.  

A private physician, Rolando Cheng, M.D., reported seeing the 
veteran in June 1998.  The veteran complained of low back 
pain.  He reported that therapy increased low back pain.  
There was tenderness to palpation of the lower back.  There 
was a moderate degree of limitation of lower spine motion.  
Straight leg raising went to 70 degrees on the left and 90 
degrees on the right.  The doctor recommended light duty with 
no lifting of greater than 20 pounds.  The plan was physical 
therapy for strengthening exercises to the lower back and to 
encourage the veteran to work with no lifting of greater than 
20 pounds.  

This medical opinion is to the effect that the degree of 
disability presented by the veteran in June 1998 need not be 
permanent but could be expected to improve with physical 
therapy.  Moreover, the veteran could work, as long as he did 
not have to lift more than 20 pounds.  

In January 1999, the veteran was seen for a VA general 
examination.  He reported that his last job had been as a 
glass inspector and that he had been unemployed since June 
1998.  He described his injury, testing and treatment.  On 
examination, he appeared depressed but was alert and 
oriented.  His skin was clear and of normal turgor.  There 
was no cervical adenopathy.  The head was normocephalic.  
Examination of the eyes, tongue, pharynx, nasal passages, 
temporomandibular joints, maxillary sinuses and neck was 
normal.  Chest, cardiovascular, abdominal, genito-rectal and 
neurological findings were normal.  Musculoskeletal 
examination disclosed no abnormalities of the cervical or 
thoracic spine.  The veteran was wearing a lumbosacral 
corset, which he removed for examination.  No paraspinal 
muscular or sacroiliac tenderness could be induced.  Forward 
flexion was uncomfortable at 85 degrees and painful at 90 
degrees.  Backward extension was limited by pain at 30 
degrees, although he could go to 35 degrees.  Lateral flexion 
caused mild pain at 35 degrees, although  the veteran could 
go to 40 degrees.  Rotation was full at 35 degrees 
throughout, and did not appear to be painful.  Straight leg 
raising and joint motion in the lower extremities were 
normal.  Lower extremity strength was normal.  The veteran 
brought his medical records, including computerized 
tomography (CT) scan and MRI reports.  Films were reviewed by 
a radiologist who stated that there was a scant L5-S1 bulge, 
which did not appear to be causing pressure.  The examiner 
expressed the opinion that he saw no reason for the veteran 
to be unemployable.  He suspected a large degree of 
somatization and depression.  Exercises were recommended.  
The physician reiterated that he could see no reason that the 
veteran could not be employable.  The impression was 
lumbosacral syndrome.  

In May 1999, the veteran supplied a work history.  He told of 
working in janitorial services from May to October 1997.  He 
worked for a personnel service from November 1997 to July 
1998, doing mostly factory cleaning and inspection.  From 
September 1998 to November 1998, he worked 40 hours a week 
preparing roofs for repair.  From November 1998 to January 
1999, he worked 40 hours a week spraying paint primer on 
building material.  He reported that all jobs had been low 
paying and he quit because they were too strenuous with heavy 
lifting and prolonged standing.  

In an Income and Net Worth statement, received in October 
2002, the veteran reported that he completed high school.  

Concluding Analysis  There is no competent medical opinion to 
the effect that the veteran is permanently and totally 
disabled.  The medical opinions do say that he has permanent 
residuals of his 1994 injury.  However, they make it very 
clear that these residuals do not result in total disability.  
The January 1999 VA examination provided the most recent 
report on the veteran's condition.  It shows that the 
examiner reviewed the pertinent records and performed an 
examination of the veteran's various bodily systems.  This is 
simply the most thorough and most recent examination report 
of record.  Therefore, it is the most probative.  Further, 
the minimal findings on examination support the physician's 
conclusion that there was no reason that the veteran could 
not be employable.  

The Board has considered the work history reported by the 
veteran.  Most of these jobs are strenuous, put a strain on 
the low back, and are not compatible with his disability.  
However, the veteran completed high school and has had many 
years experience as a non-commissioned officer.  This 
education and experience qualify him for many types of desk 
and bench jobs.  Such work is routinely done by high school 
graduates and would be compatible with the veteran's lifting 
restrictions.  

As noted above, there is no competent medical evidence that 
the veteran is permanently totally disabled and can not 
perform some form of substantially gainful employment 
compatible with his disability.  On the other hand, there is 
a preponderance of competent medical evidence that there is 
no reason why the veteran could not be employed in one of the 
many positions consistent with his education, experience and 
physical restrictions.  Consequently, the Board finds that 
the veteran does not approximate any applicable standard for 
the finding of a permanent and total disability for pension 
purposes and the claim must be denied.  


ORDER

A permanent and total disability rating for pension purposes 
is denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



